                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


KEITH WILLIAM RYCHLIK,

          Plaintiff,

v.                                  Civil Action No. 2:17-cv-04313

SOUTH CENTRAL REGIONAL JAIL
And SCOTTY LEE SHAFFER,

          Defendants.


                   MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on May 20, 2018; and the magistrate judge having recommended

that the court dismiss this matter pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A, and the dictates of Twombly and Iqbal, and

deny as moot the plaintiff’s Application to Proceed Without

Prepayment of Fees and Costs; and no objection having been filed to

the Proposed Findings and Recommendation, it is ORDERED that the

findings made in the Proposed Findings and Recommendation of the

magistrate judge be, and they hereby are, adopted by the court and

incorporated herein.


          It is, accordingly, ORDERED that the plaintiff’s motion

and complaint be, and they hereby are, dismissed.
          The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.


                                    DATED: December 20, 2018




                                2
